


110 HR 3340 IH: Ginseng Harvest Labeling Act of

U.S. House of Representatives
2007-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3340
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2007
			Mr. Obey introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Agricultural Manufacturing Act of 1946 to
		  require labeling of raw agricultural forms of ginseng, including the country of
		  harvest, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ginseng Harvest Labeling Act of
			 2007.
		2.Disclosure of
			 country of harvest for ginsengThe Agricultural Marketing Act of 1946 (7
			 U.S.C. 1621 et seq.) is amended by adding at the end the following:
			
				EGinseng
					291.Disclosure of
				country of harvest
						(a)DefinitionsIn
				this section:
							(1)GinsengThe
				term ginseng means an herb or herbal ingredient that is derived
				from a plant classified within the genus Panax.
							(2)Raw agricultural
				commodityThe term raw agricultural commodity has
				the meaning given the term in section 201 of the Federal Food, Drug, and
				Cosmetic Act (21 U.S.C. 321).
							(3)SecretaryThe
				term Secretary means the Secretary of Agriculture.
							(b)Disclosure
							(1)In
				generalA person that offers ginseng for sale as a raw
				agricultural commodity shall disclose to a potential purchaser the country of
				harvest of the ginseng.
							(2)ImportationA
				person that imports ginseng as a raw agricultural commodity into the United
				States shall disclose at the point of entry into the United States, in
				accordance with section 304 of the Tariff Act of
				1930 (19 U.S.C. 1304), the country in which the ginseng was
				harvested.
							(c)Manner of
				disclosure
							(1)In
				generalThe disclosure required by subsection (b) shall be
				provided to a potential purchaser by means of a label, stamp, mark, placard, or
				other easily legible and visible sign on the ginseng or on the package,
				display, holding unit, or bin containing the ginseng.
							(2)RetailersA
				retailer of ginseng as a raw agricultural commodity shall—
								(A)retain the means
				of disclosure provided under subsection (b); and
								(B)provide the
				received means of disclosure to a retail purchaser of the ginseng.
								(3)RegulationsThe
				Secretary shall by regulation prescribe with specificity the manner in which
				disclosure shall be made in a transaction at the wholesale or retail level
				(including a transaction by mail, telephone, internet, or in retail
				stores).
							(d)Failure to
				discloseThe Secretary may impose on a person that fails to
				comply with subsection (b) a civil penalty in an amount of not more
				than—
							(1)$1,000 for the
				first day on which the failure to disclose occurs; and
							(2)$250 for each
				subsequent day on which the failure to disclose continues.
							(e)InformationThe
				Secretary shall make information available to wholesalers, importers,
				retailers, trade associations, and other interested persons concerning the
				requirements of this section (including regulations promulgated to carry out
				this
				section).
						.
		3.Effective
			 dateThis Act and the
			 amendments made by this Act take effect on the date that is 180 days after the
			 date of enactment of this Act.
		
